Citation Nr: 0213156	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-01 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to an increased evaluation for left ankle 
fracture with arthritis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a compensable evaluation for recurrent 
left varicocele, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Houston, Texas.

The veteran initiated an appeal with regard to the rating 
assigned for post-traumatic stress disorder.  By rating 
action of September 1999, the evaluation assigned was 
increased from 10 to 50 percent.  After review by the 
Decision Review Officer, the evaluation assigned was 
increased to 70 percent and a total rating based on 
individual unemployability was assigned in February 2002.  
While this was characterized as a complete grant of benefits, 
the question of entitlement to a schedular evaluation in 
excess of 70 percent for the veteran's post-traumatic stress 
disorder remains on appeal and will be addressed in this 
decision.  Where there is no clearly expressed intent to 
limit an appeal, the RO is required to consider entitlement 
to all available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35 (1993).  


FINDINGS OF FACT


1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The veteran's post-traumatic stress disorder is 
manifested by occupational and social impairment with 
deficiencies in work, family relations, and mood, due to such 
symptoms as suicidal ideation, near-continuous depression 
affecting the ability to function independently and 
effectively, impaired impulse control, such as unprovoked 
irritability, difficulty in adapting to stressful 
circumstances including work, and inability to establish and 
maintain effective relationships.

3. The veteran's post-traumatic stress disorder is not 
manifested by symptoms of gross impairment due to thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The veteran's symptoms of PTSD do not manifest 
themselves in total occupational and social impairment.

4.  The veteran's left ankle fracture with arthritis is 
manifested by symptoms of mild to moderate limitation of 
motion, mild or diffuse swelling, tenderness, antalgic gait, 
and significant discomfort on inversion and eversion.

5.  The veteran's recurrent left varicocele is not manifested 
by any symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 70 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.3, 4.6-4.7, 4.130, Diagnostic Code 9411 (2001).

2.  The criteria for a disability evaluation in excess of 20 
percent for a left ankle fracture with arthritis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5270 (2001).

3. The criteria for a compensable evaluation for left 
varicocele have not been met. 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115a, Diagnostic Code 
7529 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  Duty to Assist 

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The November 1999 statement of the case (SOC) advises the 
veteran of the rating criteria used to evaluate whether he is 
entitled to increased evaluations for his service-connected 
PTSD, left ankle fracture with arthritis, and recurrent left 
varicocele and explains the particulars of why the evidence 
fails to support a grant.  The VA provided the veteran with 
multiple thorough examinations.  He has not indicated the 
existence of any outstanding Federal government record or any 
other records that could substantiate his claim.  Since the 
RO has secured a complete record, the requirement under the 
VCAA that the RO advise the claimant of how responsibilities 
in developing the record are divided is moot. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4 (2001).  Separate rating codes identify the 
various disabilities. 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. § 4.2, 4.41 
(2001).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 
(2001).  DeLuca v. Brown, 8 Vet. 202 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2001).

In evaluation disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. 
§ 4.40 (2001).  Inquiry must also be made as to the weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2001).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2001).

Under 38 C.F.R. §§ 4.40, 4.45, functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under pain or on repeated use of the 
joint.  DeLuca v. Brown, supra.  However, the same 
symptomatology for a particular condition should not be 
evaluated under more than one Diagnostic Code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a  "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

C.  Evidence

The veteran was admitted to B.H.S.T., a private hospital, in 
late March 1999.  He had vague complaints of wanting to hurt 
himself.  The admitting physician noted that the veteran's 
main complaints revolved around his PTSD symptoms of 
flashbacks and being under a great deal of stress from 
financial and family problems.  The veteran reported that he 
had no intention of killing himself.  He was discharged with 
a plan to follow up with the VA.

VA inpatient records show that the veteran was admitted in 
late March 1999 with complaints that he was very depressed 
and "may end himself" by motor vehicle accident, gunshot 
wound, or jumping off of a bridge.  He reported stressors of 
theft of his vehicle, loss of his home through foreclosure, 
relocation, and caring for his three grandchildren.  The 
veteran also had elevated blood pressure when he presented.  
A psychiatric assessment indicated that the veteran was 
satisfactorily groomed.  He was cooperative with appropriate 
activity and good eye contact.  His speech was fluent, with 
normal rate, tone, and volume.  His affect was anxious and 
his mood was mildly depressed and stressed out.  His thought 
process was logical and goal oriented.  He was negative for 
loose associations, flight of ideas, or tangential, 
circumferential or concrete thoughts.  He was negative for 
suicidal or homicidal ideation, hallucinations, or delusions.  
He was alert and oriented to person, place, and date.  His 
memory and concentration were normal.  His insight and 
judgment were good.  The GAF score was 45.  The veteran was 
discharged in approximately seven days with an improved GAF 
score of 50.  His mood was "alright" and his range of 
affect had improved, without displaying anger.  He appeared 
well groomed, coherent, and oriented times three.  There were 
no delusions, suicidal or homicidal ideations, or delusions.

The veteran underwent a VA Compensation and Pension (C&P) 
mental status examination in August 1999.  The examiner 
reviewed the claims file, the electronic treatment notes, and 
discussed medical history and traumatic events with the 
veteran.  The results of the examination are consistent with 
those of the two later examinations.  Additionally, the 
veteran reported poor concentration and difficulty with 
sleeping.  The Axis I diagnoses were PTSD, major depressive 
disorder (recurrent), and polysubstance abuse in sustained 
remission.  The GAF score was 45.

VA outpatient records reveal that the veteran engaged in 
group therapy on a regular basis twice a month.  In January, 
February, and March, August, September 2000, he had a current 
GAF score of 52.  He had a current GAF score of 48 in 
November and December 2000, and January 2001.  He had a GAF 
score of 50 in January and March 2001.  The veteran continued 
to have exacerbation of PTSD symptoms throughout therapy.  He 
was able to participate appropriately in group interactions 
and learn and apply newly acquired skills and information.

At the time of the C&P mental status examination in February 
2001, the examining physician noted that he did not have the 
claims file for review, but he did review the electronic 
progress notes from VA medical center (VAMC) Houston.  He 
pointed out that otherwise, he was relying on the information 
given by the veteran.  The examiner noted the diagnoses from 
the August 1999 C&P examination and the global assessment of 
functioning scale (GAF) score of 45.  He also noted the 
diagnoses from two outpatient assessments from January 2001 
and the GAF scores of 48 and 50.  The examiner noted the 
veteran's hospitalization between April and June 2000 for 
PTSD.  In regard to this inpatient treatment, the veteran 
reported that he thought his symptoms worsened afterward.  He 
explained that the treatment program forced you to recall 
your traumatic experiences.  The veteran reported that he 
stopped doing stucco work in 1992 due to a back injury.  

The veteran reported panic attacks once every two weeks or 
more at times, suicidal thoughts averaging twice a week, 
nightmares every other night, and forgetfulness, e.g., not 
being able to remember the names of other persons who went to 
Vietnam with him.  The mental status examination indicated 
the same results as the August 2001 examination; 
additionally, rambling was noted and the veteran's being 
guarded.  Abstract thinking was considered impaired and 
judgment was deemed poor.  The Axis I diagnoses were PTSD, 
depression, and substance dependence by history and in 
sustained remission.  The examiner opined that if the 
veteran's description of his symptoms was accurately 
portrayed, then he appears unemployable from an emotional and 
psychiatric standpoint.  The examiner added that considering 
the veteran's age and prolonged absence from the work force, 
it is unlikely that he could compete in the regular work 
force.  He also opined that the veteran's physical ailments 
also made it unlikely that the veteran could perform 
construction type jobs.  He also stated that the veteran 
attributed the sedating effect of his medications as a 
significant factor in his inability to work; the examiner 
pointed out that medications were available that did not have 
these side effects. 

On the VA examination in August 2001, the examining physician 
noted initially that the veteran had a C&P examination done 
recently in February 2001 and his condition remained the same 
as it did in February.  The veteran discussed his 
understanding of his illnesses and he reported that the 
greatest impact PTSD had made was on his ability to work.  He 
stated that he had surgery in 1992 and since then, he has not 
been able to go back to his job as a stucco worker.  The 
veteran described two incidents, which have most directly 
affected this.  The first incident involved falling 
approximately 60 feet from a rope while in training.  He 
indicated that he broke his ankle and lost consciousness as a 
result of the fall.  The second incident occurred in Vietnam 
when his superiors told him to get rid of a Vietnamese 
prisoner.  The veteran was the sergeant in charge and gave 
the order to throw the prisoner out of their helicopter while 
it was airborne.  He stated that he often thinks about the 
look on the prisoner's face and how he appeared falling 
through the sky.  He indicated that flashbacks of the 
incident became increasingly frequent over the years and it 
became harder and harder to climb up on the scaffold.  The 
veteran became extremely tearful as he discussed the 
helicopter incident and was visibly traumatized by reliving 
the event.

The veteran reported that his medications made him groggy and 
dizzy and that these side effects also affected his ability 
to work.  He described flashbacks and staring spells, 
nightmares, startled response, voidance of movies and people 
that related to his experiences in Vietnam, emotional 
numbing, a sense of foreshortened future, hypervigilance, and 
forgetfulness.  The veteran disclosed feelings of guilt over 
his participation in the helicopter incident.  He stated that 
he has had depressive symptoms for many years and the guilt 
and depression have accumulated with panic and anxiety over 
climbing the scaffolds and people saying that it was unsafe 
for him to continue with his trade because he was dangerous.  
The veteran reported that his symptoms have improved a little 
due to a change in medication and his increased commitment in 
stricter adherence to following his prescriptions.  The 
veteran indicated that he still has depression with feelings 
of guilt, insomnia, irritability, crying spells, hopelessness 
at times, passive chronic suicidal ideas with no intent or 
plan, and isolation.  The veteran stated that he isolated and 
hid in his house most of the time.  The veteran's wife 
concurred and added that he continues to show anger and 
irritability and is at times physical abusive.  The examiner 
noted that this history had not changed since 1999.

The examiner noted the veteran's multiple diagnoses and 
recent medical treatment.  He specifically noted a 
significant change in the veteran's health since the February 
C&P examination, in that the veteran was currently in acute 
kidney failure and had been recently hospitalized to have to 
shunts inserted for dialysis.  The veteran discussed combat 
in Vietnam and described two additional incidents, one in 
which he lost five men and another when he lost eight of 12 
men when they failed to follow his directions.  Socially, he 
reported that he continues to reside with his second wife and 
one granddaughter, whom he described as the light of his 
life.

The mental status examination revealed that the veteran was 
alert and oriented times three.  Affect was appropriate to 
the content of discussion.  He was very tearful as he 
described his memories of Vietnam and tended to be physically 
shaky and anxious.  His wife corroborated the veteran's 
statements of history with her personal observations.  The 
veteran attended the examination in hospital attire, i.e. 
pajamas and robe.  He appeared well groomed.  His mini-mental 
status score was completely consistent with his 1999 
evaluation; he scored 29/30, missing one of the three items 
on recall at five minutes, but able to recall all thirty with 
hints.  The examiner noted that the veteran had reported a 
history of hearing voices and hallucinations, but the 
examining physician found that he was not delusional at the 
time of the examination.  The veteran had no have 
hallucinations, ideas of reference, thought control, thought 
broadcasting, special powers, or magical thoughts during the 
examination.  He was not circumstantial.  He was very 
coherently and cognitively intact, especially in light of 
having undergone dialysis just a few hours before the 
examination.  The veteran's thought content was significant 
for feelings of guilt, depression, sadness, and a desire to 
isolate.  The examiner noted a long-term chronic passive 
suicidal ideation for many years; he noted an old report that 
discussed an overdose attempt.  The veteran also disclosed a 
history of anger and temper getting out of control at times 
with homicidal thoughts, but he reported that he felt that 
these symptoms were under control now and has not had any 
episodes recently.  The veteran showed fairly good insight 
into his illness and understood that he was having 
ruminations and obsessions, guilt, anxiety worry, flashbacks, 
and nightmares.  He expressed feelings of powerlessness to 
change his mental status.  Judgment was intact.  The veteran 
understood the need to take his medications daily.  No 
homicidal ideation or suicidal ideation, intent, or plan was 
present.  

The Axis I assessments were as follows: (1) PTSD; (2) major 
depressive disorder, recurrent; and (3) cocaine and alcohol 
abuse in complete sustained full remission.  Current 
assessment of function was 45, which is the same as in 
February.  The examining physician concurred with the last VA 
examiner that the veteran is totally unemployable.  In 
drawing this conclusion, he noted that the veteran had not 
worked for nine years and now had severe physical problems.  
His psychiatric problems included constant seeing, feeling, 
and reliving his participation in the helicopter incident.  
The examiner concluded that for all these reasons, the 
veteran could not return to construction work.

With regard to his left ankle, the veteran underwent a C&P 
examination in August 1999.  At that time, the history 
indicated that he sustained a fall of 60 feet in 1966 and 
landed on his left ankle.  He reported treatment with a cast.  
He stated that he has had intermittent episodes of pain and 
swelling since then and has been using a cane for seven 
years.   The physical examination showed an antalgic gait and 
diffuse swelling about the ankle.  The veteran had 
tenderness, mostly along the lateral aspect of the ankle.  
Dorsiflexion was to zero degrees and plantar flexion was to 
20 degrees.  Inversion and eversion were negligible.  X-rays 
were taken and interpreted to show moderate degenerative 
changes, primarily in the medial talotibial joint and 
osteophytic projections off of the lateral fibula; anterior 
osteophytes were also noted.  The impression was status post 
fracture, left ankle with degenerative change, moderately 
symptomatic.

VA outpatient records also indicate that the veteran reported 
to Physical Therapy in January 2000, requesting a replacement 
cane; a guardian adjustable aluminum cane was issued.  In 
October 2000, he complained of left ankle pain and was seen 
in Physical Therapy.  He was issued another guardian 
adjustable aluminum cane.

At the VA C&P examination of his left ankle in February 2001, 
the veteran reported that he continued to have pain with 
prolonged walking at that time.  He also described pain 
primarily along the medial aspect of his ankle and having 
"electricity" that ran through his left leg.  The veteran 
also indicated other physical problems and unrelated 
surgeries.  Physical examination indicated a mild degree of 
swelling primarily over the anterior aspect of the ankle 
joint.  He had tenderness along the posterior tibial tendon.  
The veteran complained tenderness along the course of the 
posterior tibial tendon and of pain with inversion and 
eversion.  X-ray of the left ankle was taken and was 
interpreted to show a moderate degree of degenerative change 
involving both medial and lateral aspects of the ankle joint.  
A Weber C type distal fibula fracture was noted and appeared 
well healed.  The impression was status post left ankle 
fracture with moderate degenerative symptoms.

The veteran underwent a C&P physical examination of his left 
ankle in August 2001.  The examiner noted that he had 
performed two previous evaluations of the veteran's left 
ankle in February 2001 and August 1999.  The veteran reported 
that his symptoms remained stable since the last evaluation.  
He continues to use a cane.  The veteran complained of pain 
primarily along the medial aspect of the posterior ankle with 
occasional episodes of electricity to the left leg.  He 
stated that the swelling had decreased from when he was in 
the hospital and he has been able to keep it elevated.  
Physical examination showed that the veteran walked with an 
antalgic gait and used a cane.  There was tenderness along 
the lateral fibula as well as along the posterior medial 
aspect of the ankle.  There was no significant swelling at 
the time of the examination.  Dorsiflexion was to 10 degrees 
and plantar flexion was to 20 degrees.  There was negligible 
inversion and eversion with significant discomfort.  He had 
mild crepitation with range of motion.  X-rays were obtained 
and were unchanged.  They were interpreted to show a moderate 
degree degenerative change involving the medial lateral 
aspects of the ankle joint.  He also had a bone spur 
anteriorly.  The impression was degenerative joint disease, 
left ankle, moderate, status post fracture.  The examiner 
commented, as he did in the February 2001 examination, that 
he was unable to explain individual unemployability based on 
the orthopedic impairment.

With regard to the varicocele, the veteran underwent a C&P GU 
examination in August 1999.  He denied any testicular 
discomfort.  He denied any type of urinary tract symptoms.  
He denied a history of gross hematuria, urinary tract 
infections, or stones.  He disclosed that he had some 
erectile dysfunction that had worsened over the past year.  
Physical examination showed a normal uncircumcised phallus 
with no lesions.  Testicles were descended bilaterally and 
noted to be of normal size, position, and location.  The 
veteran did not show any evidence of a varicocele.  He had a 
well-healed left inguinal scar with no evidence of inguinal 
hernias on examination.  Digital rectal examination 
demonstrated a 30-gram prostate with no nodules noted.  The 
pertinent assessment was history of varicocele-repaired in 
the 1970s with no current problems.

The veteran underwent a urology surgery consult in February 
2001.  The veteran's complaints were of urgency, frequency, 
occasional incontinence, postvoid dribbling, and erectile 
dysfunction.

On the VA GU examination in February 2001, the veteran 
complained of urgency and frequency every two hours at night 
with occasional incontinence, which he related to drowsiness 
from psychiatric medications.  He reported that during the 
day he has a good stream with some postvoid dribbling.  He 
indicated that he was on Hytin 5 mg (milligrams) for this.  
He complained of erectile dysfunction and reported his last 
intercourse was one year ago.  He has "timmescence," but no 
rigidity.  He stated that he does not obtain normal morning 
erections.  He indicated good libido.  He denied a history of 
urinary tract infection, FTD (failure to descend?), or 
stones.  Past medical history was significant for diet 
controlled diabetes mellitus with some peripheral neuropathy 
by report and PTSD.  Surgeries included left hernial repair 
in 1965 and left varicocele repair in 1971.  

Physical examination showed a normal urinalysis.  The veteran 
had a normal uncircumcised phallus, testes, and epididymis 
bilaterally.  There was no evidence of varicocele and he had 
no ligament, but he did have a decreased pulse on the left 
femoral artery.  His rectal examination is 25 grams and 
smooth.  On neurological examination, a vulvocavernosa reflex 
could not be elicited.  He had decreased sensation 
perianally.  The examiner did not diagnose a disorder; he 
outlined plans of treatment and follow-up for the veteran's 
urinary problems, erectile dysfunction, and renal 
insufficiency.

VA inpatient records reflect that the veteran was admitted 
for acute-on-chronic renal failure-now end stage renal 
disease in August 2001.

The veteran underwent a C&P genitourinary (GU) examination in 
December 2001.  The veteran reported multiple physical 
problems, including Hepatitis C, impotence, diabetes, and 
hypertension.  He stated that he had been on hemodialysis 
since his last GU visit.  The examiner noted the discharge 
diagnoses on the veteran's last hospitalization.  The veteran 
stated that he had a left varicocelectomy many years ago, but 
that it had been repaired and he did not have any problems 
with it.



II.  Analysis

Post-traumatic Stress Disorder

The veteran's mental illness has been evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (Post-traumatic 
stress disorder).

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.
 
A comparison of the veteran's symptomatology and the criteria 
for a 100 percent evaluation makes it clear that the veteran 
is appropriately evaluated at 70 percent.  Treatment records 
and VA examinations failed to demonstrate that the veteran 
had any of the to PTSD symptoms, which result in total 
occupational and social impairment.  Gross impairment in 
thought processes or communication was not indicated.  The 
veteran's thought processes were negative for ideas of 
reference, thought control, thought broadcasting, special 
powers or magical thoughts.  His judgment was found to be 
intact on the most recent examination.  Persistent delusions 
or hallucinations were not seen on any of the VA 
examinations.  The veteran did not show grossly inappropriate 
behavior and there was no record of any incidents, such as 
alleged criminal behavior.  Although the veteran reported a 
history of suicidal and homicidal thoughts, he consistently 
denied any intentions or plans to follow through on his 
thoughts.  The records fail to show that the veteran is 
considered either a danger to himself or others.  Although 
the veteran reported that he sometimes does not feel like 
being bothered with self-care, records show that he 
consistently has been well groomed and dressed appropriately.  
No inability to perform these and other activities of daily 
living is shown.  Records fail to demonstrate that the 
veteran is disoriented to time or place.  He consistently was 
alert and oriented upon examination.  In regard to memory 
loss, the veteran scored well on all mini-mental status 
examinations.  The only memory loss he reported was 
forgetting the people or names of persons who went with him 
to Vietnam.   

Although the examining physician in the veteran's most recent 
examination found that he was totally unemployable, he made 
clear that more than just PTSD symptomatology factored into 
his conclusion.  The examiner included the veteran's severe 
physical problems, as well as his prolonged absence from the 
work place, as notable factors in his unemployability.  When 
the February 2001 examiner found that the veteran was 
unemployable, he was equivocal in his opinion, questioning 
the severity of the veteran's symptoms as he described them.  
Additionally, the examiner commented that the veteran's age, 
prolonged absence from the workforce, and physical 
disabilities would affect his ability to "compete" in the 
regular work force.  After considering all of the evidence, 
the Board finds that the level of the veteran's disability 
due to his service-connected PTSD is less than total 
occupational and social impairment.  The Board further finds 
that the evidence indicates that the veteran's PTSD 
symptomatology more approximates the requirements for a 70 
percent evaluation.  The benefit of the doubt is not for 
application in that the medical evidence is clearly against 
the claim.


Left ankle fracture with arthritis

The veteran's left ankle fracture with arthritis has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(Ankle, ankylosis of).  

Under Diagnostic Code 5270, ankylosis of the ankle will be 
rated as 20 percent disabling when plantar flexion is less 
than 30 degrees.  When plantar flexion is between 30 degrees 
and 40 degrees or dorsiflexion is between 0 degrees and 
10 degrees, a rating of 30 percent is warranted.  Ankylosis 
of the ankle is evaluated as 40 percent disabling when 
plantar flexion is more than 40 degrees, or dorsiflexion is 
more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity.

A careful review of the record shows that the veteran meets 
the criteria for a 20 percent evaluation under Diagnostic 
Code 5270, but no higher.  Range of motion studies indicate 
dorsiflexion between zero and 10 degrees.  Plantar flexion 
was consistently 20 degrees.  This clearly meets the criteria 
for a 20 percent evaluation.  The veteran does not meet the 
criteria for a 30 percent evaluation because, in addition to 
dorsiflexion between zero and 10 degrees, a 30 percent level 
of disability requires plantar flexion between 30 and 40 
degrees.  The veteran fails to meet the criteria for a 40 
percent evaluation because the requirements include not only 
plantar flexion of more than 40 degrees, but also require a 
deformity.  Examinations failed to show that the veteran 
meets either criterion.  

The Board has considered functional loss and finds that 20 
percent under Diagnostic Code 5270 is the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
supra.  Specifically, the veteran's symptoms of mild or 
diffuse swelling, tenderness, antalgic gait, and significant 
discomfort on inversion and eversion are the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  Reasonable doubt does 
not assist the veteran, since the medical evidence is 
overwhelmingly against the claim for an increased rating in 
excess of 20 percent.

Recurrent Left Varicocele

The veteran's left varicocele is currently rated under 
Diagnostic Code 7529 for benign neoplasm of the genitourinary 
system, which themselves, are rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  With the 
presence of renal dysfunction, a non-compensable evaluation 
is assigned with albumin and casts with history of acute 
nephritis; or, hypertension non-compensable under Diagnostic 
Code 7101.  (Under Diagnostic Code 7101, there is no criteria 
for a non-compensable rating, but a 10 percent rating 
requires diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.)  A 20 percent rating for a voiding 
dysfunction manifested by urine leakage, (the minimum rating 
for such an impairment), requires the wearing of absorbent 
materials which must be changed less than 2 times per day.  A 
compensable evaluation for a voiding dysfunction manifested 
by urinary frequency requires a daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night.  A compensable evaluation for a voiding 
dysfunction manifested by obstructed voiding requires marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: (1) Post void residuals greater than 150 cc.; (2) 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); (3) Recurrent urinary tract infections secondary 
to obstruction; (4) Stricture disease requiring periodic 
dilation every 2 to 3 months.

A review of the record fails to show subjective or objective 
evidence of a compensable disability due to the service-
connected recurrent left varicocele.  Examinations failed to 
show left varicocele and the veteran reported that it 
presented no symptoms.  Accordingly, the Board finds that a 
noncompensable evaluation for recurrent left varicocele is 
appropriate.  Again, the medical evidence is overwhelmingly 
against the claim for an increased rating.  In these 
circumstances, reasonable doubt is not for application.


ORDER


Entitlement to an increased evaluation for post-traumatic 
stress disorder in excess of 70 percent is denied.

Entitlement to an increased evaluation for left ankle 
fracture with arthritis in excess of 20 percent is denied.

Entitlement to a compensable evaluation for recurrent left 
varicocele is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

